CAPERTON, Judge,
concurring:
I concur with the result reached by the majority but write separately to express my opinion of those persons who believe they can privately enforce traffic laws. It is apparent from the facts that the Gibsons believed they had the right, as individuals, to enforce our traffic laws. Quite the contrary, they have shown no authority that allows them to enforce traffic laws and, as is apparent from the facts, the Gibsons violated our traffic laws by obstructing a lane of travel on multiple occasions. Their conduct may well be found to have been a factor in precipitating the events that followed.
The blocking of traffic lanes has become prolific on our roads; to this I lend a word of caution. While on many occasions the *623operator of the vehicle taking the initiative to avoid the traffic delay is without an excuse or emergency to justify his actions which are violative of traffic laws, there may be times that the violator has a medical emergency or other factual scenario that would justify his actions to use clear lanes or initiate emergency procedures. Those that seek to interfere without authority to do so may find themselves immersed in a legal battle wherein they must justify their actions or bear civil and/or criminal liability.